DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claims 1-8 of this application are patentably indistinct from claims 18-25 of Application No. 16/809,785. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-25 of copending Application No. 16/809,785 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 7, and 8 all recite the limitation "the at least one absorbing layer" in line 2 of claim 3 and line 1 of claims 4, 7, and 8.  There is insufficient antecedent basis for this limitation in the claims.  Claims 5-6 are rejected by virtue of their dependency from claim 4.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (2015/0177150)(hereafter ‘150)-cited by applicant in view of Rothberg et al. (2015/0141267)(hereafter ‘267)-cited by applicant further in view of JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’.
	As for claims 1-3, ‘150 in an optical system and assay chip for probing, detecting and analyzing molecules discloses the following:  a fluorescence detection assembly (Fig. 2-3: 2-100 with paragraphs 0374, 0383, 0020 demonstrates that fluorescence detection performed by assembly) comprising: a substrate (Fig. 2-3: 2-247) having an optical detector (Fig. 2-3: 2-122) formed thereon (Fig. 2-3: 2-122 on 2-247); a reaction chamber arranged to receive a fluorescent molecule (Fig. 2-3: 2-211 with paragraph 0374); an optical absorption filter disposed between the optical detector and the reaction chamber (Fig. 2-3: 2-241 with paragraph 0178: last three lines: transmits emission energy and absorb excitation energy).
	As for an optical waveguide disposed between the optical detector and the reaction chamber, ‘150 does not explicitly state this with regards to the embodiment of Fig. 2-3.  ‘150 demonstrates using a polychroic mirror to direct excitation light to the reaction chamber (Fig. 2-3:  2-250 to 2-230 to 2-211).  Nevertheless, ‘267 in an integrated device with external light source for probing detecting and analyzing molecules teaches an optical waveguide disposed between an optical detector and a reaction chamber (Fig. 4-3B: 4-304b between 4-308 and 4-310a/4-310b).   Note that ‘267 also refers to optical filters comprising at least one absorbing layer disposed between a reaction chamber and a detector (Fig. 12-1B: 12-121 through 12-124 between 12-101 and 12-111 through 12-114; paragraph 0370).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optical waveguide disposed between the optical detector and the reaction chamber in order to provide excitation light to the sample in the reaction chamber to produce emission energy for fluorescence detection.
	‘150 and ‘267 are silent concerning wherein the optical absorption filter comprises: a plurality of layers of absorbers; and a plurality of layers of dielectric material separating the plurality of absorbers to form a multi-layer stack (claim 1), wherein there are at least three different layer thicknesses within the multi-layer stack (claim 2) wherein at least one dielectric layer arranged in the stack with at least one absorbing layer to form an absorptive-interference filter (claim 3).  ‘150 does teach that an assay chip may comprise one or more dielectric layers and a stack of layers, some of which may include absorbing layers (paragraph 0173) and teaches that any suitable filtering elements may be used to separate different wavelengths of the emission energy not limited to multilayer dielectric filters and absorptive filters (paragraph 0326).  This is repeated in ‘267 (paragraph 0371).  Nevertheless, H04 discloses the following:  a multi-layer absorber filter, an optical absorption filter (claim 1) (H04: abstract: ‘filter of multilayered interference thin films formed by alternating laminating conductive oxide films and high-refractive index transparent dielectric films into multiple layers, a zinc oxide thin film and a transparent substrate; Figs. 1 and 3-5) in evidence of Tanda transparent conductive oxide films are absorber layers (Tanda:  page 3: paragraph 2: last three lines:  ‘Examples of the inorganic near-infrared absorber include transparent conductive oxides such as ITO (tin-doped indium oxide) and ATO (antimony-doped tin oxide), zinc oxide, indium oxide, and tin oxide.’)  comprising: a plurality of layers of absorbers (claim 1) (Fig. 1: 3 ITO layers and 1 ZnO layer;  Fig. 3: 6 ITO layers and 2 ZnO layers; Fig. 4: 4 layers of FATO and 1 layer of ZnO; Fig. 5: 5 layers of ATO and 1 layer of ZnO); and a plurality of layers of dielectric material separating the plurality of layers of absorbers to form a multi-layer stack (claim 1) (Figs. 1 and 3: TiO2 layers separating ITO and ZnO layers; Fig. 4: ZnS layers separating FATO and ZnO; Fig. 5: ZrO2 separating ATO and ZnO), wherein there are at least three different layer thicknesses within the multi-layer stack (claim 2) (Figs. 1 and 3: 1140, 1300, and 3000 angstroms; Fig. 4: 1400, 1040, and 2000 angstroms; Fig 5: 1000, 1200, and 2000 angstroms); at least one dielectric layer arranged in a stack with at least on absorbing layer to form an absorptive-interference filter (claim 3)(abstract: lines 1-3).  H04 states that the filter is used to cut off a wide range of UV and IR (abstract: line 1) and highly transmit visible light (abstract: last line).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the optical absorption filter comprise: a plurality of layers of absorbers; and a plurality of layers of dielectric material separating the plurality of absorbers to form a multi-layer stack (claim 1), wherein there are at least three different layer thicknesses within the multi-layer stack (claim 2) wherein at least one dielectric layer arranged in the stack with at least one absorbing layer to form an absorptive-interference filter (claim 3) in order to provide a filter to block ultraviolet and infrared wavelengths and to highly transmit visible wavelengths of emission wavelengths for fluorescence detection.
10.	Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (2015/0177150)(hereafter ‘150)-cited by applicant in view of Rothberg et al. (2015/0141267)(hereafter ‘267)-cited by applicant further in view of JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’ and further in view of Erben et al. (DE 3525506 A)-using machine translation of abstract.
As for claims 4-6, ‘150 in view of ‘267, ‘H04, and Tanda disclose everything as above (see claim 1).  They are silent concerning wherein at least one absorbing layer comprises a bandgap sufficient to absorb excitation radiation of a first wavelength directed at the reaction chamber and to transmit at least twice as much emission radiation of a second wavelength from the reaction chamber than an amount of excitation radiation that is absorbed (claim 4); wherein the first wavelength corresponds to the green region of the visible electromagnetic spectrum, and the second wavelength corresponds to the yellow region or red region of the visible electromagnetic spectrum (claim 5); wherein the first wavelength is in a range from 515 nanometers (nm) to 540 nm and the second wavelength is in a range from 620 nm to 650 nm (claim 6).
	Nevertheless, ‘150 discloses that the excitation wavelength may be 515-535 nm (paragraph 0336); 540 nm (paragraph 0379); and 532 nm (paragraph 0380).  Also ‘150 discloses that the emission wavelengths may be in the red above 600 nm (paragraph 0349).  And H04 demonstrates that a filter’s transmission for visible wavelengths appears to be at least twice as much as for absorption of ultraviolet and infrared (Fig. 7).  
And Erben in a producing layer with regions of differing optical transmission depositing layer of amorphous polycrystalline structure by plasma CVD teaches a deposited layer of amorphous silicon or another semiconductor with dopants to produce a wavelength-dependent transmissivity layer on a substrate thereby teaching a filter layer with a bandgap due to being doped amorphous silicon or another doped semiconductor material (abstract). 
	Therefore, it would be obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have at least one absorbing layer comprise a bandgap sufficient to absorb excitation radiation of a first wavelength directed at the reaction chamber and to transmit at least twice as much emission radiation of a second wavelength from the reaction chamber than an amount of excitation radiation that is absorbed (claim 4); wherein the first wavelength corresponds to the green region of the visible electromagnetic spectrum, and the second wavelength corresponds to the yellow region or red region of the visible electromagnetic spectrum (claim 5); wherein the first wavelength is in a range from 515 nanometers (nm) to 540 nm and the second wavelength is in a range from 620 nm to 650 nm (claim 6) such as having a layer comprise doped amorphous silicon in order to block excitation light by minimizing its transmission and maximizing transmission of emission light to the detector for fluorescence detection when the excitation wavelength is in the range from 515-540 nm, green region, and the emission wavelength is in the range from 620 nm to 650 nm, red region.
As for claim 8, ‘150 in view of ‘267, ‘H04, and Tanda disclose everything as above (see claim 1). They are silent concerning at least one absorbing layer comprising doped amorphous silicon.  Nevertheless, ‘150 discloses that the excitation wavelength may be 515-535 nm (paragraph 0336); 540 nm (paragraph 0379); and 532 nm (paragraph 0380).  Also ‘150 discloses that the emission wavelengths may be in the red above 600 nm (paragraph 0349).  And ‘150 discloses that an absorbing layer may comprise amorphous silicon to inhibit surface plasmons (paragraph 0225).
As well Erben in a producing layer with regions of differing optical transmission depositing layer of amorphous polycrystalline structure by plasma CVD teaches a deposited layer of amorphous silicon or another semiconductor with dopants to produce a wavelength-dependent transmissivity layer on a substrate (abstract).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least one absorbing layer comprise doped amorphous silicon in order to inhibit surface plasmons and to produce a wavelength selective filter such that wavelengths in the wavelength range of green such as excitation light are rejected and wavelengths in the wavelength range of red such as emission light are accepted for fluorescence detection.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (2015/0177150)(hereafter ‘150) in view of Rothberg et al. (2015/0141267)(hereafter ‘267) further in view of JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’ further in view of Kochergin et al. (2004/0134879).
	As for claim 7, ‘150 in view of ‘267, ‘H04, and Tanda disclose everything as above (see claim 1).  They are silent concerning at least one absorbing layer comprising an alloy that includes a semiconductor material.
Nevertheless, ‘150 discloses that the excitation wavelength may be 515-535 nm (paragraph 0336); 540 nm (paragraph 0379); and 532 nm (paragraph 0380).  Also ‘150 discloses that the emission wavelengths may be in the red above 600 nm (paragraph 0349).
And Kochergin in a method of manufacturing a spectral filter for green and longer wavelengths teaches that absorber layer comprises a metal alloy being in the pores of a semiconductive host of silicon dioxide or silicon nitride which are both deposited (paragraph 0123).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least absorbing layer comprise an alloy that includes a semiconductor material such as a metal alloy filled pores of a silicon dioxide or silicon nitride material in order to create a spectral filter for green and longer wavelengths wherein the green excitation light would be blocked by minimizing transmission and red emission light would be maximally transmitted for fluorescence detection.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 10,254,226 to Li et al. (see col. 2, line 60 to col. 3, line 2); US 2018/0017492 to Kato et al. (see paragraph 0032); US 9,863,880 to Rothberg et al. (see col. 21, line 47 to col. 22, line 3; col. 53, lines 2-13); US 9,678,012 to Rothberg et al. (see col. 49, lines 45-61; col. 119, lines 13-39); US 2016/0041095 to Rothberg et al. (see paragraphs 0237, 0292, 0397); US 8,449,125 to Tischler et al. (see Fig. 1B); US 7,489,402 to Selker et al. (see col. 7, lines 25 to col. 8, line 1); US 2005/0287040 to Giebeler et al. (see paragraph 0043);   US 2004/0004779 to Kochergin et al. (see paragraph 0131); US 9,841,378 to Thrush et al. (see Fig. 1: 130); US 2016/0341656 to Liu et al. (see paragraph 0028); US 8,665,520 to Uchiyama et al. (see Fig. 2);  US 7,666,527 to Okami et al. (see abstract); US 7,239,464 to Okami et al. (see abstract);  US 7,221,455 to Chediak et al. (see abstract); and US 2005/0254155 to Kunii et al. (see Fig. 1(B)).
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886